November 5, 1993      [NOT FOR PUBLICATION]
                UNITED STATES COURT OF APPEALS
                    FOR THE FIRST CIRCUIT
                                        

No. 91-1032

              BANK OF NEW ENGLAND ESSEX, F/K/A,
                          ESSEXBANK,
                     Plaintiff, Appellee,

                              v.

            MV BOBCAT, O.N. 517619, ETC., ET AL.,
                    Defendants, Appellees,

                                    

                    PAUL A. SEKENSKI, JR.,
                    Defendant, Appellant.

                                        

         APPEAL FROM THE UNITED STATES DISTRICT COURT

              FOR THE DISTRICT OF MASSACHUSETTS

       [Hon. Douglas P. Woodlock, U.S. District Judge]
                                                     

                                        

                            Before

                     Breyer, Chief Judge,
                                        
             Torruella and Selya, Circuit Judges.
                                                

                                        

   Carroll E. Ayers on brief for appellant.
                   
   Ann  S.  Duross,  Assistant  General  Counsel,   Richard  J.
                                                               
Osterman, Jr., Senior Counsel, and Daniel H. Kurtenbach, Counsel,
                                                     
Federal Deposition Insurance Corporation, on brief for appellee.

                                        

                                        

     Per Curiam.   Appellant Paul Sekenski, Jr.,  appeals the
               

denial   by  the   district   court   of   his   motion   for

reconsideration. We find that we have no jurisdiction to hear

this appeal.

                              I

     This case  began in December  1988 when the Bank  of New

England  Essex [Bank] filed  an admiralty and  maritime claim

against the vessel MV  Bobcat, in rem, and against  Northeast
                                     

Atlantic  Transport,  Ltd.  [NAT],  and   Paul  Sekenski,  in
                                                             

personam.   The Bank  sought collection on  a promissory note
        

made by  NAT, foreclosure  on a mortgage  on the  vessel that

secured  the  note,  and judgment  against  Sekenski  who had

personally  guaranteed NAT's  obligation.   Sekenski  filed a

counterclaim in December 1988.

     In  March  1990,  the  district  court  granted  summary

judgment to the  Bank on its affirmative claims.   In October

1990, the  court granted summary judgment to the Bank against

the counterclaim.  Sekenski's motion for reconsideration  was

denied. In December  1990, Sekenski filed a notice  of appeal

from the order denying reconsideration.  After the appeal had

been filed, the Federal  Deposit Insurance Corporation [FDIC]

was appointed receiver for  the Bank.  In March, the  FDIC as

receiver moved this court for a stay of appeal 

     unless, and until,  the claims against the  Bank of

     New England, N.A. . . . have been duly presented to

                             -2-

     and disallowed by the FDIC, as Receiver of the Bank

     of  New England,  N.A., pursuant  to  [12 U.S.C.   

     1821(d)(3), (5), (6), and (13)(D)]. 

The motion also noted that  "this Court has no subject matter

jurisdiction  to adjudicate  the [claims] unless,  and until,

the claimant has completed the claims process."   

     In an order  dated April 16, 1991, this  court ordered a

stay of  "appellate proceedings  until appellant's  claim has

been presented to and disallowed by the FDIC, see 12 U.S.C.  
                                                 

1821(d)."   On July  20, 1993, in  accordance with Sekenski's

request,  this court  ordered the  appeal to  proceed in  the

normal manner.  The FDIC now represents, and Sekenski has not

denied,  that Sekenski  never filed  an  administrative claim

with the FDIC.    

                               II

     The  Federal   Institutions  Reform  and   Recovery  Act

[FIRREA] governs  the  filing, determination  and payment  of

claims made against the assets of  a failed institution after

the FDIC  has been appointed  receiver.  Anyone with  a claim

against the  assets of  a failed  institution must  submit an

administrative  claim to the FDIC within a prescribed period.

12  U.S.C.    1821(d)(5)(C).   This  includes  those who  are

"continu[ing] an action  commenced before the appointment  of

the  receiver."  12 U.S.C.   1821(d)(6)(A).  "[P]articipation

in the  administrative claims review  process [is]  mandatory

                             -3-

for all parties asserting claims against failed institutions,

regardless of whether  lawsuits to enforce those  claims were

initiated prior  to the appointment of a  receiver."  Marquis
                                                             

v. Federal Deposit Ins. Corp.,  965 F.2d 1148, 1151 (1st Cir.
                            

1992)  (footnote  and   citations  omitted).     "Failure  to

participate  in   the  administrative  claims  process  is  a

'jurisdictional  bar' to judicial  review."  Heno  v. Federal
                                                             

Deposit Ins.  Corp., 996  F.2d 429, 432  (1st Cir.  1993); 12
                  

U.S.C.   1821(d)(13)(D).  

     Sekenski was given  notice, as required by  the statute,

by publication and by mailing, 12 U.S.C.   1821(d)(3)(B)-(C),

that he must  comply with the administrative  claims process.

The order of  this court  granting a stay  in this case  also

cited  12  U.S.C.     1821(d)  and  granted  the stay  "until

appellant's claim has been presented to and disallowed by the

FDIC."     Since   Sekenski  failed   to   comply  with   the

administrative claims process, we are without jurisdiction to

hear  his  appeal.   See  Resolution Trust  Corp.  v. Mustang
                                                             

Partners, 946  F.2d 103, 106  (10th Cir. 1991) (court  has no
        

jurisdiction over  counterclaim because  "Mustang's right  to

continue pursuing its  pending lawsuit is dependent  upon its

compliance with FIRREA's claims procedure").

     The  appeal  is  dismissed for  lack  of  subject matter
                                                             

jurisdiction.
            

                             -4-